NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BERNALDINO RAMOS-VAZQUEZ,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1526
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hendry County; James D. Sloan,
Judge.

Bernaldino Ramos-Vazquez, pro se.


PER CURIAM.

             Affirmed. See Galindez v. State, 955 So. 2d 517 (Fla. 2007); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d

DCA 2009); Knight v. State, 6 So. 3d 733 (Fla. 2d DCA 2009); Pratte v. State, 946 So.

2d 1184 (Fla. 2d DCA 2006); Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006);

Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d

1054 (Fla. 2d DCA 2002).



VILLANTI, LUCAS, and SALARIO, JJ., Concur.